NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ALICIA TONDREAU-LEVE,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4190
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 22, 2019

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Lee Adam Cohen, of Cohen Law, P.A,
Lakeland, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.